UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7334


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TRAVIS BROCK BYRD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:06-cr-00298-D-1)


Submitted: May 6, 2021                                            Decided: May 20, 2021


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Brock Byrd, Appellant Pro Se. Banumathi Rangarajan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jennifer P. May-Parker, Assistant
United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Brock Byrd appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in determining that

the 18 U.S.C. § 3553(a) factors weighed against granting compassionate release in Byrd’s

case. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard of review). Accordingly, we affirm the district court’s order on this basis. United

States v. Byrd, No. 5:06-cr-00298-D-1 (E.D.N.C. Aug. 21, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED

.




                                             2